DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 1/27/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant’s arguments are based on the newly provided amendments and are fully addressed with the rejections provided to the newly provided amendments.  
It is further noted capacitors are both electrically coupled when charged or held to a charge i.e. offset voltage and are electrical decoupled when not fully charged (capacitor in short or open state).  This can be done through voltage or frequency based on the capacitance of the capacitor.  It is further noted that a wire, PCB tracer (wire and tracers act as antennas based on frequency and can be used as sensors), resistors (sensor based on heat or chemical reaction), diode (based on avalanche effect, can be bombarded with external electrons) are also based on frequency and capacitance and will meet this limitation. This is confirmed by Applicant’s specifications para 50. The prior art teaches Piazo electric capacitors which has a resonant response that phase shifts for the base line based on chemicals interaction (interaction both on electrical and particle size and weight), substrate material, thickness, and can be off set. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

and (gas adj (detector circuit component sensing element))

Claims 1-13, 15-19, 21-22, 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher 20160304217 in view of Stowell 20190204265.


Examiners understanding of Applicant’s invention is an electrically stimuli sensor in an array Fig.2b 252-260 of different frequency ranges (i.e. size and or shape of sensor to determining resonating frequencies for different gasses) selectable by a mux 270 in a housing coupled to remote controlled unmanned vehicle. The sensors reacting/ coupling/ interacting with gases (sensor surface dampening, loading, or changing density by mass of gases) to shift the resonating frequency of the sensor material to detect change (frequency shift, phase shift, impedance, capacitance, resistance) so a phase or frequency can be detected such as in a LCR circuit using exposed dielectric oscillators as sensors.  Applicant’s focus is on impedance change based on reaction of a gas on a frequency simulated dielectric material. The sensors being incorporated in a housing which can be coupled to an unmanned vehicle.  Examiner notes that Applicant specifications recited different types of sensors, but only electrically stimuli sensors detecting impedance based on a frequency change is claimed. 

Regarding claim 1, Fisher teaches an unmanned vehicle system (Fisher Fig.24 #1000) comprising: 
	
an environmental sensor system coupled to a housing (Fisher para 50, The docking ports [housing] may also incorporate multi-channel Radio Frequency (RF) and/or Near Field Communications (NFC) modules for close range wireless networking, communications, relational positioning and/or to operate as a wireless sensor hubs and/or sensor nodes in a wireless sensor network (WSN) with other networked docking ports, docking stations and UAV's.   Also Fisher para 99, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.)) and 

configured to detect one or more environmental conditions of an environment in operational contact with the unmanned vehicle system, the environmental sensor system comprising: (Fisher para 99, some of the capabilities and considerations in autonomous UAV operations may include acquisition and tracking of target using sensor arrays (optical, IR, laser, RF, etc.), computation of distance to target, direction and speed/acceleration of target, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.)

one or more processors are configured to: 
receive a detector signal from the detector circuit of the environmental sensor indicative of the one or more environmental conditions; and (Fisher para 50; the UAV and/or docking station may also incorporate and may incorporate an altimeter for measuring altitude[environmental data]; The docking ports on both the UAV and docking station ("docking ports") may also incorporate a compass and a multi-axis gyroscope for continuously [historical data] identifying the directional motion, orientation and relative spatial position [environmental data] of the docking port and docking station..  ; UAV docking may also incorporate multi-channel Radio Frequency (RF) and/or Near Field Communications (NFC) modules for close range wireless networking, communications [transmit and receive], relational positioning and/or to operate as a wireless sensor hubs and/or sensor nodes in a wireless sensor network (WSN) with other networked docking ports, docking stations and UAV's.) Also Fisher para 99, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.))

control movement of the unmanned vehicle system based on an operation signal of a remote device, instructions received at a vehicle controller, the detector signal, or in response to detected route conditions (Fisher para 40; with UAVs capable of autonomous, semi-autonomous or remote controlled operations).

Fisher teaches all of the claim limitations of claim 1 and Stowell teaches a sensing element that includes a sensing material (Stowell Fig. 14 #720b sensing material) and electrodes (Stowell Fig. 14 #710 and 711b electrode) configured to apply electrical stimuli to the sensing material at different frequencies (Stowell para 6; applying a plurality of alternating currents having a range of frequencies across the conductive electrodes); and 

a detector circuit configured to detect and quantify at least one analyte gas by measuring impedance of the sensing element at one or more frequencies of the different frequencies during exposure of the sensing material to the at least one analyte gas, (Stowell para 6 and 26; a method for detecting an analyte; measuring the complex impedance of the first carbon-based material using the plurality of alternating currents. devices incorporating carbon-based materials and material composites are described that can be used for chemical sensing of 
analytes (e.g., one or more volatile gases or vapors).)

wherein the detector circuit comprises one or more passive electrical components configured to be electrically coupled to the sensing element, (Stowell para 88, a resonant gas sensor can contain two conductive electrodes surrounding and/or electrically coupled to a dielectric or an electrically conductive gas sensing material, all of which form a single resonant structure) It is noted that this is a description of a capacitor i.e. resonating piezo electric capacitor, and a capacitor is a passive device.

wherein the detector circuit is configured to electrically couple the one or more passive electrical components to the sensing element, electrically decouple the one or more passive electrical components from the sensing element, or both, (Stowell para 88; a resonant gas sensor can contain two conductive electrodes surrounding and/or electrically coupled to a dielectric or an electrically conductive gas sensing material, all of which form a single resonant structure (along with other components of the system, in some cases). It is noted that capacitors are both electrically coupled when charged or held to a charge i.e. offset voltage and are electrical decoupled when not fully charged.  This can be done through voltage or frequency based on the capacitance of the capacitor.  It is further noted that a wire, tracer, resistors, diode are also based on frequency and capacitance and will meet this limitation. This is confirmed by Applicant’s specifications para 50. 

to control one or more of a low detection range of the sensing material to the at least one analyte gas (Stowell para 6; the reactive chemistry additives are tuned to the analyte materials.), a high detection range of the sensing material to the at least one analyte gas, a response linearity of the sensing material to the at least one analyte gas, a dynamic range of measurements of the at least one analyte gas by the sensing material, or a rejection of one or more interfering gases by the sensing material).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Fisher in view of Stowell such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Stowell para 6 measuring the complex impedance material using the plurality of alternating currents. 

Regarding claim 2, Fisher and Stowell teach all of the limitations of claim 1 and Stowell further teach, wherein the one or more processors are configured to determine the at least one analyte gas based on the detector signal from the detector circuit of the environmental sensor. (Stowall para 6 and 26; the reactive chemistry additives are tuned to the analyte materials. that can be used for chemical sensing of analytes (e.g., one or more volatile gases or vapors).) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Fisher in view of Stowell such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Stowell para 6 measuring the complex impedance material using the plurality of alternating currents. 

Regarding claim 3, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the one or more processors are configured to transmit the detector signal from the detector circuit of the environmental sensor to the remote device. (Fisher para 59, mechanisms may include feedback mechanisms wherein video and audio and night-vision footage from a personal UAV can be streamed live to microphones in the wearer's helmet and to a digital display or heads-up display, augmented-reality or virtual-reality display projection system integrated into the user's eyewear. Also para 102; The helmet-wearer is able to control the UAV functions and view live camera and sensor feeds from said UAV in a digital display.)

Regarding claim 4, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the remote device is a wearable electronic device. (Fisher para 5, helmet and UAV control)

Regarding claim 5, Fisher and Stowell teach all of the limitations of claim 4 and Fisher further teach, wherein the wearable electronic device is at least one of a smart watch or physiological monitoring device. (Fisher para 84; Said UAV and the UAVs depicted in the other figures may be controllable via any remote control device, including but not limited to a smart-phone, smart-watch, smart wrist band, hand-held flight controller, smart eye-wear, heads-up, augmented reality and virtual reality displays, body-motion, head-motion and/or eye-motion and/or facial expression tracking devices, voice-recognition or brain-pattern recognition devices.)

Regarding claim 6, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the vehicle controller comprises a memory configured to store the detector signal from the detector circuit of the environmental sensor indicative of the one or more environmental conditions. (Fisher para 99, some of the capabilities and considerations in autonomous UAV operations may include acquisition and tracking of target using sensor arrays (optical, IR, laser, RF, etc.), computation [by use of controller comprising memory configured to store the detector signal] of distance to target, direction and speed/acceleration of target, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.)

Regarding claim 7, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the housing includes at least one propeller. (Fisher Fig.1 drone propeller)

Regarding claim 8, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the unmanned vehicle system is one of aerial, subterranean, under-water, above-water, under-ground, or above ground system. (Fisher Fig.1A and Fig.5)

Regarding claim 9, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the one or more environmental conditions include one or more of at least one gas pollutants, multiple gases pollutants, volatiles, volatiles from drug manufacturing, volatiles from manufacturing of improvised explosive devices, particle matter contaminants, ultraviolet radiation exposure, ambient temperature, ambient atmospheric pressure, ambient relative humidity, or environmental sensor system acceleration. (Fisher para 99, UAV.  capabilities and considerations in autonomous UAV operations factors may include acquisition and tracking of target using sensor arrays (optical, IR, laser, RF, etc.), computation of distance to target, direction and speed/acceleration of target, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.)

Regarding claim 10, Fisher and Stowell teach all of the limitations of claim 1 and Stowell further teach wherein the environmental sensor system has a weight in a range between .005 grams and 1 gram. It is noted that the weight of the sensor is directly related to the size of the sensor and Applicant’s sensors are based on dielectric.  Dielectric sensor works by detecting substances that make up a medium (gap detecting dielectric such as air, gap sensors having weight of 0, only electrodes to provide electric stimuli are needed using air as the dielectric to react) or react with the medium.  The dielectrics can be a crystalline structure (grid, comb, fork, and pattern) or be a pores surface (random but within size constraints) having pores the size of the gases which are to be detected.  As such micro-strip lines (comb, grid, micro mechanical resonators) can be used.  Micro strip sensor which have weight that can range from 0 (micro sensors) and up to a few grams depending on the size of the sensor.  Stowell teaches (length of comb sensors Fig. 11D, both teeth and comb standing resonant frequencies detected) or the sensor can be a wafer sensor where the weight is based on the wafer size.  Stowell 20190204265 Fig. 11d Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Fisher in view of Stowell such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Stowell para 6 measuring the complex impedance material using the plurality of alternating currents.

Regarding claim 11, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the housing includes at least one motor within the housing for powering the unmanned vehicle system, and a vehicle battery electrically coupled to the at least one motor. (Fisher Para 52, UAV battery Fig.18B UAV propeller motor)

Regarding claim 12, Fisher and Stowell teach all of the limitations of claim 11 and Fisher further teach, wherein the environmental sensor is within the housing and electrically coupled to the vehicle battery. (Fisher para 50, the docking port of the UAV [housing] may also incorporate sensor nodes in communication with other networked docking ports, GPS.  Also para 100 UAV 100 incorporate cameras 150 and sensors in various arrangements, a power source 140)

Regarding claim 15, Fisher and Stowell teach all of the limitations of claim 1 and Fisher further teach, wherein the unmanned vehicle system performs at least one of gas leaks surveillance, gas pollution surveillance, industrial monitoring, environmental monitoring (Fisher para 99; UAV capabilities and consideration may include environmental factors such as wind speed environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.), urban monitoring, traffic pollution monitoring, homeland security monitoring, military monitoring (Also Fisher Fig. 24), or search and rescue monitoring.

Claim 16 is rejected using the made rejections as make to claims 1, 7, and 11.
Claim 17 is rejected using the made rejections as make to claim 10.
Claim 18 is rejected using the made rejections as make to claim 11.
Claim 21 is rejected using the made rejections as make to claim 11.
Claim 22 is rejected using the made rejections as make to claim 1.
 (Fisher para 40; with UAVs capable of autonomous, semi-autonomous or remote controlled operations [by a user to a predetermined position]).

Regarding claim 24, Fisher and Stowell teach all of the limitations of claim 21 and Fisher further teach, wherein positioning the unmanned vehicle system includes steering the unmanned vehicle system based on an operation signal received by a control unit coupled to the unmanned vehicle system. (Fisher Fig.5 and 6 and para 104; UAV 100, which has landed on terrain 380 or surface in which the protective rings incorporate hubless wheels 122, is capable of traversing over terrain 380 on said wheels 122.) Also (Fisher para 22; UAV-remote-controlled wheeled vehicle that can drive over terrain)

Regarding claim 25, Fisher and Stowell teach all of the limitations of claim 24 and Fisher further teach, wherein the unmanned vehicle system is a remote controlled vehicle. (Fisher Para 22; UAV-remote-controlled wheeled vehicle that can drive over terrain)

Regarding claim 26, Fisher and Stowell teach all of the limitations of claim 21 and Fisher further teach, wherein positioning the unmanned vehicle system includes steering the unmanned vehicle system based on a detector signal received from the detector circuit. (Fisher Para 22; UAV-remote-controlled wheeled vehicle that can drive over terrain; Also para 99, acquisition and tracking of target using sensor arrays (optical, IR, laser, RF, etc.), computation of distance to target, direction and speed/acceleration of target, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, orientation of target, etc.)

Claim 27 is rejected using the made rejections as make to claim 22.

Regarding claim 28, Fisher and Stowell teach all of the limitations of claim 27 and Fisher further teach, wherein to position the unmanned vehicle system during the predetermined period of data acquisition (Fisher Fig.25, Decide whether to dock [position] based on factors such as Battery low, direct command, mission accomplished, adverse weather/conditions, ets [all examples given are predetermined period of data acquisition, battery must be acquisitioned to be detected as low, same for direct command, mission accomplished and weather conditions])

the one or more processors are configured to dynamically control movement based on the detector signal from the detector circuit. (Fisher Fig.25 GPS and para 129, UAVs [quadcopter drone motor; using sensor data the UAV is able to use to find the general location of a docking station.]) Also (Fisher para 40; with UAVs capable of autonomous, semi-autonomous or remote controlled operations)

Regarding claim 29, Fisher and Stowell teach all of the limitations of claim 27 and Fisher further teach, wherein to position the unmanned vehicle system during the predetermined period of data acquisition the one or more processors are configured to dynamically control movement based on detected route condition signals. (Fisher Fig.25, Decide whether to dock [position] based on factors such as Battery low, direct command, mission accomplished, adverse weather/conditions, ets [all examples given are predetermined period of data acquisition, battery must be acquisitioned to be detected as low, same for direct command, mission accomplished and weather conditions]) (Fisher Fig.25 GPS and para 129, UAVs [quadcopter drone motor; using sensor data the UAV is able to use to find the general location of a docking station.]) Route condition signals low battery for route, adverse weather in route, direct command in route i.e. too far low single… Also (Fisher para 40; with UAVs capable of autonomous, semi-autonomous or remote controlled operations)

Regarding claim 30, Fisher and Stowell teach all of the limitations of claim 27 and Fisher further teach, wherein to position the unmanned vehicle system during the predetermined period of data acquisition the one or more processors are configured to dynamically control movement based on instructions received in a vehicle controller including a predetermined flight path. (Fisher para 44; a UAV tracking multiple obstacles or moving targets [flight path is predetermined based on moving target] concurrently, and generating a virtual map of its environment using its sensor array.)  User of the remote control unmanned vehicle can control the flight path based on the predetermined flight path he chooses. Also (Fisher para 40; with UAVs capable of autonomous, semi-autonomous or remote controlled operations)

Claim 31 is rejected using the made rejections as make to claims 28 and 29.

Regarding claim 32, Fisher and Stowell teach all of the limitations of claim 27 and Fisher further teach, wherein to position the unmanned vehicle system during the predetermined period of data acquisition the one or more processors are configured to prevent movement during the predetermined period. (Fisher Fig.25. Once docked, engage locking mechanism, deactivate drone propulsion, and deign charging and wired communication with dock processors) predetermined period of time until the battery is charged. Or can be determent by user of the remote control unmanned vehicle.

Regarding claim 33, Fisher and Stowell teach all of the limitations of claim 27 and Fisher further teach, wherein to position the unmanned vehicle system during the predetermined period of data acquisition the one or more processors are configured to control movement based on operation signals of a remote device. (Fisher Fig.25 #1814 position to dock based on predetermined period of data acquisition of battery low to control movement to dock the unmanned vehicle based on the operation signals of low battery or remote controller)

Regarding claim 34, Fisher and Stowell teach all of the limitations of claim 27 and Fisher further teach, wherein to position the unmanned vehicle system during the predetermined period of data acquisition the one or more processors are configured to dynamically control movement based on historical data stored in a memory. (Fisher Fig.25; battery must be monitored to detect low battery which is historical data stored in memory.  Even if a trigger was used to detect low battery, the trigger must be ether pulsed regularly or be a constant monitoring type)

Regarding claim 35, Fisher and Stowell teach all of the limitations of claim 34 and Fisher further teach, wherein the one or more processors are configured to: store environmental data of the detector signal in the historical data of the memory during the predetermined period of data acquisition. (Fisher para 44; UAV tracking [is historical data] multiple obstacles or moving targets concurrently, and generating a virtual map [map is storing environmental data] of its environment using its sensor array.)

Regarding claim 36, Fisher and Stowell teach all of the limitations of claim 35 and Fisher further teach, wherein the one or more processors are configured to: transmit the environmental data of the detector signal in the historical data to a remote device. (Fisher para 50; the UAV and/or docking station may also incorporate and may incorporate an altimeter for measuring altitude [environmental data]; The docking ports on both the UAV and docking station ("docking ports") may also incorporate a compass and a multi-axis gyroscope for continuously [historical data] identifying the directional motion, orientation and relative spatial position [environmental data] of the docking port and docking station…; UAV docking may also incorporate multi-channel Radio Frequency (RF) and/or Near Field Communications (NFC) modules for close range wireless networking, communications [transmit and receive], relational positioning and/or to operate as a wireless sensor hubs and/or sensor nodes in a wireless sensor network (WSN) with other networked docking ports, docking stations and UAV's.))

Regarding claim 37, Fisher and Stowell teach all of the limitations of claim 35 and Fisher further teach, wherein the one or more processors are configured to: display the environmental data of the detector signal in the historical data. (Fisher para 59, mechanisms may include feedback mechanisms wherein video and audio and night-vision footage from a personal UAV can be streamed live to microphones in the wearer's helmet and to a digital display or heads-up display, augmented-reality or virtual-reality display projection system integrated into the user's eyewear. Also para 102; The helmet-wearer is able to control the UAV functions and view live camera and sensor feeds from said UAV in a digital display.)

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher and Stowell as applied to claim above, and further in view of Van US 20180177064.

Regarding claim 13, Fisher and Stowell teach all of the limitations of claim 11 but do not teach, wherein the environmental sensor is within the housing and includes a detector battery electrically coupled to the detector circuit separate from the vehicle battery. (Although Fisher teaches Para 124 and Fig. 20B; UAVs capable of carrying a range-extending power pack 1200 [separate from the vehicle battery] as well a payload [sensor payload]) It is noted that mote sensor may be used as the payloads as mote sensors have their own power supply such as UC Berkeley motes, smart dust, single chip sensors, and ZigBee sensors and are very light weight and small in size, comprise of their own power supply and can be carried easily as a payload. 
As such Fisher and Stowell do not teach wherein the environmental sensor is within the housing and includes a detector battery electrically coupled to the detector circuit separate from the vehicle battery.
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Van.  Regarding wherein the environmental sensor is within the housing and includes a detector battery electrically coupled to the detector circuit separate from the vehicle battery. Van para 2 teaches (A sensor device such as a sensor mote typically refers to a relatively small sensor with its own energy storage.  Conventionally, the sensor mote is part of a wireless network via which the sensed environmental parameter is communicated to a remote computer.  A motes-system includes a plurality of sensor motes which together form a plurality of sensors for sensing the environmental parameter.  Such motes-systems may be used in many diverse applications, from earthquake measurements to warfare).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Fisher and Stowell in view of Van such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Van para 2; using motes-systems in many diverse applications, from earthquake measurements to warfare. 

Claim 19 is rejected using the made rejections as make to claim 13.


Claims 14, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher and Stowell as applied to claim above, and further in view of Kohstall 20160376000.

Regarding claim 14, Fisher, Stowell, and Van teaches all of the claim limitations of claim 11 but do not explicitly teach further comprising a flight controller electrically coupled to the at least one motor, a global positioning system electrically coupled to the flight controller, and an electronic speed controller electrically coupled to the at least one motor.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stowell.  Regarding further comprising a flight controller electrically coupled to the at least one motor, a global positioning system electrically coupled to the flight controller, and an electronic speed controller electrically coupled to the at least one motor. Kohstall teaches (further comprising a flight controller electrically coupled to the at least one motor (Fisher Fig.25 GPS and para 129, UAVs [quadcopter drone motor; using sensor data the UAV is able to use to find the general location of a docking station.]), a global positioning system electrically coupled to the flight controller (Fisher Fig. 25 GPS), and an electronic speed controller electrically coupled to the at least one motor. (Kohstall para 35; the particular motor (and/or its controller) can be selected to allow efficient rotation, the motors 143 can also be selected to provide a wide range of rotation speeds.)).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Fisher, Stowell, and Van in view of Kohtsall such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Koshtall para 27submersible unmanned aerial vehicles (UAVs). 

Claim 20 is rejected using the made rejections as make to claim 14.

Regarding claim 23, Fisher and Stowell teaches all of the claim limitations of claim 21 but do not explicitly teach, wherein positioning the unmanned vehicle system includes pivoting a propeller of an aquatic vehicle. (Fisher Fig.5 pivoting a propeller) also (Kohtsall Fig.1 #190e) It is noted that Kohsall pivots the drone to pivot the propeller for aquatic vehicle. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stowell.  Regarding wherein positioning the unmanned vehicle system includes pivoting a propeller of an aquatic vehicle. Kohstall teaches (wherein positioning the unmanned vehicle system includes pivoting a propeller of an aquatic vehicle. (Fisher Fig.5 pivoting a propeller) also (Kohtsall Fig.1 #190e) It is noted that Kohsall pivots the drone to pivot the propeller for aquatic vehicle.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Fisher and Stowell in view of Kohtsall such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Koshtall para 27submersible unmanned aerial vehicles (UAVs). 

Conclusion
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2020/0355587; 2018/0120278.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664